Exhibit 10.5








_____________________________________________________










RREEF PROPERTY TRUST, INC.
SECOND AMENDED AND RESTATED INCENTIVE PLAN












_____________________________________________________










--------------------------------------------------------------------------------








RREEF PROPERTY TRUST, INC.
SECOND AMENDED AND RESTATED INCENTIVE PLAN


ARTICLE 1
PURPOSE
1
1.1
General
1
ARTICLE 2
DEFINITIONS
1
2.1
Definitions
1
ARTICLE 3
EFFECTIVE TERM OF PLAN
6
3.1
Effective Date
6
3.2
Term of Plan
6
ARTICLE 4
ADMINISTRATION
6
4.1
Committee
6
4.2
Actions and Interpretations by the Board
6
4.3
Authority of the Board
7
ARTICLE 5
SHARES SUBJECT TO THE PLAN
7
5.1
Number of Shares
7
5.2
Share Counting
8
5.3
Stock Distributed
8
ARTICLE 6
ELIGIBILITY
8
6.1
General
8
ARTICLE 7
STOCK OPTIONS
9
7.1
General
9
7.2
Incentive Stock Options
9
ARTICLE 8
RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS
10
8.1
Grant of Restricted Stock, Restricted Stock Units and Deferred Stock Units
10
8.2
Issuance and Restrictions
10
8.3
Dividends on Restricted Stock
10
8.4
Forfeiture
10
8.5
Delivery of Restricted Stock
10
ARTICLE 9
PERFORMANCE AWARDS
10
9.1
Grant of Performance Awards
10
9.2
Performance Goals
11
ARTICLE 10
STOCK OR OTHER STOCK-BASED AWARDS
11
10.1
Grant of Stock or Other Stock-Based Awards
11
ARTICLE 11
PROVISIONS APPLICABLE TO AWARDS
11
11.1
Award Certificates
11
11.2
Form of Payment of Awards
11
11.3
Limits on Transfer
11
11.4
Beneficiaries
12





--------------------------------------------------------------------------------





11.5
Stock Trading Restrictions
12
11.6
Acceleration for Any Reason
12
11.7
Forfeiture Events
12
11.8
Substitute Awards
12
ARTICLE 12
CHANGES IN CAPITAL STRUCTURE
13
12.1
Mandatory Adjustments
13
12.2
Discretionary Adjustments
13
12.3
General
13
ARTICLE 13
AMENDMENT, MODIFICATION AND TERMINATION
14
13.1
Amendment, Modification and Termination
14
13.2
Awards Previously Granted
14
13.3
Compliance Amendments
14
ARTICLE 14
GENERAL PROVISIONS
15
14.1
Rights of Participants
15
14.2
Withholding
15
14.3
Special Provisions Related to Section 409A of the Code
15
14.4
Unfunded Status of Awards
17
14.5
Relationship to Other Benefits
17
14.6
Expenses
17
14.7
Titles and Headings
17
14.8
Gender and Number
17
14.9
Fractional Shares
17
14.10
Government and Other Regulations
18
14.11
Governing Law
18
14.12
Severability
18
14.13
No Limitations on Rights of Company
18







--------------------------------------------------------------------------------






RREEF PROPERTY TRUST, INC.
SECOND AMENDED AND RESTATED INCENTIVE PLAN


ARTICLE 1
PURPOSE


1.1.    GENERAL. The purpose of the RREEF Property Trust, Inc. Second Amended
and Restated Incentive Plan (the “Plan”) is to promote the success, and enhance
the value, of RREEF Property Trust, Inc. (the “Company”), by linking the
personal interests of employees (to the extent the Company hires any employees),
officers, directors and consultants of the Company or any Affiliate (as defined
below) to those of Company stockholders and by providing such persons with an
incentive for outstanding performance. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract, and retain the
services of employees, officers, directors and consultants upon whose judgment,
interest, and special effort the successful conduct of the Company’s operation
is largely dependent. Accordingly, the Plan permits the grant of incentive
awards from time to time to selected employees, officers, directors and
consultants of the Company and its Affiliates.


ARTICLE 2
DEFINITIONS


2.1.    DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:


(a)“Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Board.


(b)“Award” means an award of Options, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, Performance Awards, Other Stock-Based Awards, or any other
right or interest relating to Stock, granted to a Participant under the Plan.


(c)“Award Certificate” means a written document, in such form as the Board
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Board may provide for the use of
electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.


(d)“Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act.


(e)“Board” means the Board of Directors of the Company.


(f)“Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate;
provided, however, that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall mean any of the following acts by
the




--------------------------------------------------------------------------------





Participant, as determined by the Board: gross neglect of duty, prolonged
absence from duty without the consent of the Company, material breach by the
Participant of any published Company code of conduct or code of ethics; or
willful misconduct, misfeasance or malfeasance of duty which is reasonably
determined to be detrimental to the Company. With respect to a Participant’s
termination of directorship, “Cause” means an act or failure to act that
constitutes cause for removal of a director under applicable Maryland law.  The
determination of the Board as to the existence of “Cause” shall be conclusive on
the Participant and the Company.


(g)“Change in Control” means and includes the occurrence of any one of the
following events but shall specifically exclude a Public Offering:


(i)    during any consecutive 12-month period, individuals who, at the beginning
of such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of such Board, provided that any person
becoming a director after the beginning of such 12-month period and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any Person other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or


(ii)    any person becomes a Beneficial Owner, directly or indirectly, of either
(A) 35% or more of the then-outstanding shares of common stock of the Company
(“Company Common Stock”) or (B) securities of the Company representing 35% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (ii), the
following acquisitions of Company Common Stock or Company Voting Securities
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary, (y) an acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, or (z) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (iii) below); or


(iii)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation or other entity (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition: (A) all
or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 35% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in


- 2 -

--------------------------------------------------------------------------------





substantially the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no person
(other than (x) the Company or any Subsidiary, (y) the Surviving Entity or its
ultimate parent entity, or (z) any employee benefit plan (or related trust)
sponsored or maintained by any of the foregoing) is the Beneficial Owner,
directly or indirectly, of 35% or more of the total common stock or 35% or more
of the total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Entity, and (C) at least a majority of the members of
the board of directors of the Surviving Entity were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a “Non-Qualifying Transaction”).


(h)“Charter” means the articles of incorporation of the Company, as such
articles of incorporation may be amended from time to time.


(i)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
For purposes of this Plan, references to sections of the Code shall be deemed to
include references to any applicable regulations thereunder and any successor or
similar provision.


(j)“Committee” means the committee of the Board described in Article 4.


(k)“Company” means RREEF Property Trust, Inc., a Maryland corporation, or any
successor corporation.


(l)“Continuous Service” means the absence of any interruption or termination of
service as an employee, officer, consultant or director of the Company or any
Affiliate, as applicable; provided, however, that for purposes of an Incentive
Stock Option, “Continuous Service” means the absence of any interruption or
termination of service as an employee of the Company or any Parent or
Subsidiary, as applicable, pursuant to applicable tax regulations. Continuous
Service shall not be considered interrupted in the following cases: (i) a
Participant transfers employment between the Company and an Affiliate or between
Affiliates, (ii) in the discretion of the Board as specified at or prior to such
occurrence, in the case of a spin-off, sale or disposition of the Participant’s
employer from the Company or any Affiliate, or (iii) any leave of absence
authorized in writing by the Company prior to its commencement; provided,
however, that for purposes of Incentive Stock Options, no such leave may exceed
90 days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, on the 91st day of such leave any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Whether military, government or other service or other leave of
absence shall constitute a termination of Continuous Service shall be determined
in each case by the Board at its discretion, and any determination by the Board
shall be final and conclusive; provided, however, that for purposes of any Award
that is subject to Section 409A of the Code, the determination of a leave of
absence must comply with the requirements of a “bona fide leave of absence” as
provided in Treas. Reg. Section 1.409A-1(h).


(m)“Deferred Stock Unit” means a right granted to a Participant under Article 8
to receive Shares (or the equivalent value in cash or other property if the
Board so provides) at a


- 3 -

--------------------------------------------------------------------------------





future time as determined by the Board, or as determined by the Participant
within guidelines established by the Board in the case of voluntary deferral
elections.


(n)“Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer. If the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination of whether a Participant is Disabled will be made by
the Board and may be supported by the advice of a physician competent in the
area to which such Disability relates.


(o)“Effective Date” has the meaning assigned such term in Section 3.1.


(p)“Eligible Participant” means an employee, officer, consultant or director of
the Company or any Affiliate.


(q)“Exchange” means any national securities exchange on which the Stock may from
time to time be listed or traded.


(r)“Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on the principal such exchange on
such date or, in the absence of reported sales on such date, the closing sales
price on the immediately preceding date on which sales were reported, or (ii) if
the Stock is not listed on a securities exchange, the mean between the bid and
offered prices as quoted by the applicable interdealer quotation system for such
date, provided that if the Stock is not quoted on an interdealer quotation
system or it is determined that the fair market value is not properly reflected
by such quotations, Fair Market Value will be (a) equal to the Company’s net
asset value per Share for so long as the Company is conducting a public offering
of its Stock at a sales price that is equal to the Company’s net asset value per
Share, or (b) determined by such other method as the Board determines in good
faith to be reasonable and in compliance with Section 409A of the Code.


(s)“Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.


(t)“Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.


(u)“Non-Employee Director” means a director of the Company who meets the
requirements set forth for an “independent director” in the Charter.


(v)“Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.




- 4 -

--------------------------------------------------------------------------------





(w)“Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.


(x)“Other Stock-Based Award” means a right, granted to a Participant under
Article 10, that relates to or is valued by reference to Stock or other Awards
relating to Stock.


(y)“Parent” means a corporation, limited liability company, partnership or other
entity which owns or beneficially owns a majority of the outstanding voting
stock or voting power of the Company. Notwithstanding the above, with respect to
an Incentive Stock Option, Parent shall have the meaning set forth in Section
424(e) of the Code.


(z)“Participant” means an Eligible Participant who has been granted an Award
under the Plan; provided that in the case of the death of a Participant, the
term “Participant” refers to a beneficiary designated pursuant to Section 11.4
or the legal guardian or other legal representative acting in a fiduciary
capacity on behalf of the Participant under applicable state law and court
supervision.


(aa)“Performance Award” means any award granted under the Plan pursuant to
Article 9.


(ab)“Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.


(ac)“Plan” means the RREEF Property Trust, Inc. Second Amended and Restated
Incentive Plan, as amended from time to time.


(ad)“Public Offering” means a public offering of any class or series of the
Company’s equity securities pursuant to a registration statement filed by the
Company under the 1933 Act.


(ae)“Restricted Stock” means Stock granted to a Participant under Article 8 that
is subject to certain restrictions and to risk of forfeiture.


(af)“Restricted Stock Unit” means the right granted to a Participant under
Article 8 to receive shares of Stock (or the equivalent value in cash or other
property if the Board so provides) in the future, which right is subject to
certain restrictions and to risk of forfeiture.


(ag) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Article 12, the term “Shares” shall also
include any shares of stock or other securities that are substituted for Shares
or into which Shares are adjusted pursuant to Article 12.


(ah)“Stock” means (i) the $0.01 par value Class A common stock of the Company,
(ii) the $0.01 par value Class D common stock of the Company, (iii) the $0.01
par value Class I common stock of the Company, (iv) the $0.01 par value Class N
common stock of the Company, (v) the $0.01 par value Class T common stock of the
Company, and (vi) such other securities of the Company as may be substituted for
either such class of Stock pursuant to Section 12.1.


(ai)“Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially


- 5 -

--------------------------------------------------------------------------------





owned directly or indirectly by the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Subsidiary shall have the meaning set
forth in Section 424(f) of the Code.


(aj)“1933 Act” means the Securities Act of 1933, as amended from time to time.


(ak)“1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.


ARTICLE 3
EFFECTIVE TERM OF PLAN


3.1.    EFFECTIVE DATE. The Plan will become effective on the date that it is
approved by both the Board and the stockholder of the Company (the “Effective
Date”).


3.2.    TERMINATION OF PLAN. Unless earlier terminated as provided herein, the
Plan shall continue in effect until the tenth anniversary of the Effective Date.
The termination of the Plan on such date shall not affect the validity of any
Award outstanding on the date of termination, which shall continue to be
governed by the applicable terms and conditions of the Plan.


ARTICLE 4
ADMINISTRATION


4.1.    COMMITTEE. The Plan shall be administered by the Board or, at the
discretion of the Board from time to time, the Plan may be administered by a
Committee appointed by the Board (which Committee shall consist of at least two
directors). It is intended that at least two of the directors appointed to serve
on the Committee shall be “non-employee directors” within the meaning of Rule
16b-3 promulgated under the 1934 Act and that any such members of the Committee
who do not so qualify shall abstain from participating in any decision to make
or administer Awards that are made to Eligible Participants who at the time of
consideration for such Award are persons subject to the short-swing profit rules
of Section 16 of the 1934 Act. However, the mere fact that a Committee member
shall fail to qualify as a non-employee director or shall fail to abstain from
such action shall not invalidate any Award made by the Committee which Award is
otherwise validly made under the Plan. The members of the Committee shall be
appointed by, and may be changed at any time and from time to time in the
discretion of, the Board. The Board may delegate any or all of its authority and
responsibility under the Plan to the Committee to act as administrator of the
Plan for any and all purposes. To the extent the Board has delegated any
authority and responsibility or during any time that the Committee is acting as
administrator of the Plan, the Committee and its members shall have all the
powers and protections of the Board hereunder, and any reference herein to the
Board (other than in this Section 4.1) shall include the Committee. To the
extent any action of the Board under the Plan conflicts with actions taken by
the Committee, the actions of the Board shall control.
4.2.    ACTION AND INTERPRETATIONS BY THE BOARD. For purposes of administering
the Plan, the Board may from time to time adopt rules, regulations, guidelines
and procedures for carrying out the provisions and purposes of the Plan and make
such other determinations, not inconsistent with the Plan, as the Board may deem
appropriate. The Board may correct any defect, supply any omission or reconcile
any inconsistency in the Plan or in any Award in the manner and to the extent it
deems necessary to carry out the intent of the Plan. The Board’s interpretation
of the Plan, any Awards granted under the Plan, any Award Certificate and all
decisions and determinations by the Board with respect to the Plan are final,
binding, and conclusive on all parties. Each member of the Board is entitled to,
in good faith, rely or act upon any report or other information furnished to
that member by any officer or other employee of the Company or any Affiliate,
the Company’s or an Affiliate’s independent certified public


- 6 -

--------------------------------------------------------------------------------





accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan. No member of the Board will be liable for any good faith determination,
act or omission in connection with the Plan or any Award.


4.3.    AUTHORITY OF THE BOARD. Except as provided in Section 4.1 hereof, the
Board has the exclusive power, authority and discretion to:


(a)
grant Awards;



(b)
designate Participants;



(c)    determine the type or types of Awards to be granted to each Participant;


(d)    determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;


(e)    determine the terms and conditions of any Award granted under the Plan;


(f)    prescribe the form of each Award Certificate, which need not be identical
for each Participant;


(g)    decide all other matters that must be determined in connection with an
Award;


(h)    establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;


(i)    make all other decisions and determinations that may be required under
the Plan or as the Board deems necessary or advisable to administer the Plan;


(j)    amend the Plan or any Award Certificate as provided herein; and


(k)    adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or such other jurisdictions and to further the
objectives of the Plan.


ARTICLE 5
SHARES SUBJECT TO THE PLAN


5.1.    NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
Section 12.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 300,000 (comprised solely of
Shares of Class I Stock); provided, however, that no Awards shall be granted
under the Plan on any date on which the aggregate number of Shares subject to
Awards previously issued under the Plan, together with the proposed Awards to be
granted on such date, shall exceed two percent (2%) of the Company’s total
outstanding Shares on such date.  The maximum number of Shares that may be
issued upon exercise of Incentive Stock Options granted under the Plan shall be
300,000.


- 7 -

--------------------------------------------------------------------------------





    
5.2.    SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the Grant Date, but shall be added back to the Plan
share reserve in accordance with this Section 5.2.


(a)    To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited Shares originally
subject to the Award will be added back to the Plan share reserve and again be
available for issuance pursuant to Awards granted under the Plan.


(b)    Shares subject to Awards settled in cash will be added back to the Plan
share reserve and again be available for issuance pursuant to Awards granted
under the Plan.


(c)    Shares withheld or repurchased from an Award or delivered by a
Participant to satisfy minimum tax withholding requirements will be added back
to the Plan share reserve and again be available for issuance pursuant to Awards
granted under the Plan.  
 
(d)    If the exercise price of an Option is satisfied in whole or in part by
delivering Shares to the Company (by either actual delivery or attestation), the
number of Shares so tendered (by delivery or attestation) shall be added to the
Plan share reserve and will be available for issuance pursuant to Awards granted
under the Plan.


(e)    To the extent that the full number of Shares subject to an Option is not
issued upon exercise of the Option for any reason, including by reason of
net-settlement of the Award, the unissued Shares originally subject to the Award
will be added back to the Plan share reserve and again be available for issuance
pursuant to other Awards granted under the Plan.


(f)    To the extent that the full number of Shares subject to an Award other
than an Option is not issued for any reason, including by reason of failure to
achieve maximum performance goals, the unissued Shares originally subject to the
Award will be added back to the Plan share reserve and again be available for
issuance pursuant to Awards granted under the Plan.


(g)    Substitute Awards granted pursuant to Section 11.8 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.


(h)    Subject to applicable Exchange requirements, shares available under a
stockholder-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards granted to individuals who were not employees of the Company
or its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.


5.3.    STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.


ARTICLE 6
ELIGIBILITY


6.1.    GENERAL. Awards may be granted only to Eligible Participants. Incentive
Stock Options may be granted only to Eligible Participants who are employees of
the Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of
the Code. Eligible Participants who are service providers to an Affiliate may be
granted Options under this Plan only if the Affiliate qualifies as an


- 8 -

--------------------------------------------------------------------------------





“eligible issuer of service recipient stock” within the meaning of Treas. Reg.
Section 1.409A‑1(b)(5)(iii)(E).


ARTICLE 7
STOCK OPTIONS


7.1.    GENERAL. The Board may grant Options to Participants on the following
terms and conditions:


(a)    EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Board, provided that the exercise price for any Option (other
than an Option issued as a substitute Award pursuant to Section 11.8) shall not
be less than the Fair Market Value as of the Grant Date.


(b)    TIME AND CONDITIONS OF EXERCISE. The Board shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d), including a provision that an Option that is otherwise
exercisable and has an exercise price that is less than the Fair Market Value of
the Stock on the last day of its term will be automatically exercised on such
final date of the term by means of a “net exercise,” thus entitling the optionee
to Shares equal to the intrinsic value of the Option on such exercise date, less
the number of Shares required for tax withholding. The Board shall also
determine the performance or other conditions, if any, that must be satisfied
before all or part of an Option may be exercised or vested.


(c)    PAYMENT. The Board shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Board at or after the Grant Date, payment of the exercise
price of an Option may be made in, in whole or in part, in the form of (i) cash
or cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised, (iv)
broker-assisted market sales, or (iv) any other “cashless exercise” arrangement.


(d)    EXERCISE TERM. Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.


(e)    NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.


7.2.    INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than 10% of the voting power of all
classes of Shares of the Company must have an exercise price per Share of not
less than 110% of the Fair Market Value per Share on the Grant Date and an
Option term of not more than five years. If all of the requirements of Section
422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.




- 9 -

--------------------------------------------------------------------------------





ARTICLE 8
RESTRICTED STOCK, RESTRICTED STOCK UNITS
AND DEFERRED STOCK UNITS


8.1.    GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK
UNITS. The Board may make Awards of Restricted Stock, Restricted Stock Units or
Deferred Stock Units to Participants in such amounts and subject to such terms
and conditions as may be selected by the Board. An Award of Restricted Stock,
Restricted Stock Units or Deferred Stock Units shall be evidenced by an Award
Certificate setting forth the terms, conditions, and restrictions applicable to
the Award.


8.2.    ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Board may impose (including, for example,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock). These restrictions may lapse separately or
in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or otherwise, as the Board determines
at the time of the grant of the Award or thereafter. Except as otherwise
provided in an Award Certificate or any special Plan document governing an
Award, a Participant shall have none of the rights of a stockholder with respect
to Restricted Stock Units or Deferred Stock Units until such time as Shares of
Stock are paid in settlement of such Awards.


8.3    DIVIDENDS ON RESTRICTED STOCK. In the case of Restricted Stock, the Board
may provide that ordinary cash dividends declared on the Shares before they are
vested (i) will be forfeited, (ii) will be deemed to have been reinvested in
additional Shares or otherwise reinvested (subject to Share availability under
Section 5.1 hereof), or (iii) in the case of Restricted Stock that is not
subject to performance-based vesting, will be paid or distributed to the
Participant as accrued (in which case, such dividends must be paid or
distributed no later than the 15th day of the 3rd month following the later of
(A) the calendar year in which the corresponding dividends were paid to
stockholders, or (B) the first calendar year in which the Participant’s right to
such dividends is no longer subject to a substantial risk of forfeiture).


8.4.    FORFEITURE. Subject to the terms of the Award Certificate and except as
otherwise determined by the Board at the time of the grant of the Award or
thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.


8.5.    DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the Grant Date either by book-entry registration
or by delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Board, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.


ARTICLE 9
PERFORMANCE AWARDS


9.1.    GRANT OF PERFORMANCE AWARDS. The Board may grant any Award under this
Plan with performance-based vesting criteria, on such terms and conditions as
may be selected by the Board. Any such Awards with performance-based vesting
criteria are referred to herein as Performance


- 10 -

--------------------------------------------------------------------------------





Awards. The Board shall have the complete discretion to determine the number of
Performance Awards granted to each Participant, and to designate the provisions
of such Performance Awards as provided in Section 4.3. All Performance Awards
shall be evidenced by an Award Certificate or a written program established by
the Board, pursuant to which Performance Awards are awarded under the Plan under
uniform terms, conditions and restrictions set forth in such written program.


9.2.    PERFORMANCE GOALS. The Board may establish performance goals for
Performance Awards which may be based on any criteria selected by the Board.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Board determines that a change in the business, operations,
corporate structure or capital structure of the Company or the manner in which
the Company or an Affiliate conducts its business, or other events or
circumstances render performance goals to be unsuitable, the Board may modify
such performance goals in whole or in part, as the Board deems appropriate. If a
Participant is promoted, demoted or transferred to a different business unit or
function during a performance period, the Board may determine that the
performance goals or performance period are no longer appropriate and may (i)
adjust, change or eliminate the performance goals or the applicable performance
period as it deems appropriate to make such goals and period comparable to the
initial goals and period, or (ii) make a cash payment to the participant in an
amount determined by the Board.


ARTICLE 10
STOCK OR OTHER STOCK-BASED AWARDS


10.1.    GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Board may, subject to
limitations under applicable law, grant to Participants such other Awards that
are payable in, valued in whole or in part by reference to, or otherwise based
on or related to Shares, as deemed by the Board to be consistent with the
purposes of the Plan, including without limitation membership interests in a
Subsidiary or operating partnership, Shares awarded purely as a “bonus” and not
subject to any restrictions or conditions, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Shares, and Awards
valued by reference to book value of Shares or the value of securities of or the
performance of specified Parents or Subsidiaries. The Board shall determine the
terms and conditions of such Awards.


ARTICLE 11
PROVISIONS APPLICABLE TO AWARDS


11.1.    AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Board.


11.2.    FORM OF PAYMENT FOR AWARDS. At the discretion of the Board, payment of
Awards may be made in cash, Stock, a combination of cash and Stock, or any other
form of property as the Board shall determine. In addition, payment of Awards
may include such terms, conditions, restrictions and/or limitations, if any, as
the Board deems appropriate, including, in the case of Awards paid in the form
of Stock, restrictions on transfer and forfeiture provisions. Further, payment
of Awards may be made in the form of a lump sum, or in installments, as
determined by the Board.


11.3.    LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be


- 11 -

--------------------------------------------------------------------------------





assignable or transferable by a Participant other than by will or the laws of
descent and distribution; provided, however, that the Board may (but need not)
permit other transfers (other than transfers for value) where the Board
concludes that such transferability (i) does not result in accelerated taxation,
(ii) does not cause any Option intended to be an Incentive Stock Option to fail
to be described in Section 422(b) of the Code, and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.


11.4.    BENEFICIARIES. Notwithstanding Section 11.3, a Participant may, in the
manner determined by the Board, designate a beneficiary to exercise the rights
of the Participant and to receive any distribution with respect to any Award
upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Board. If no beneficiary has been designated or survives the Participant,
any payment due to the Participant shall be made to the Participant’s estate.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Participant, in the manner provided by the Company, at any time provided the
change or revocation is filed with the Board.


11.5.    STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Board deems
necessary or advisable to comply with federal or state securities laws, rules
and regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Board may
place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.


11.6.    ACCELERATION FOR ANY REASON. The Board may in its sole discretion at
any time determine that all or a portion of a Participant’s Options and other
Awards in the nature of rights that may be exercised shall become fully or
partially exercisable, that all or a part of the time-based vesting restrictions
on all or a portion of the outstanding Awards shall lapse, and/or that any
performance-based criteria with respect to any Awards shall be deemed to be
wholly or partially satisfied, in each case, as of such date as the Board may,
in its sole discretion, declare. The Board may discriminate among Participants
and among Awards granted to a Participant in exercising its discretion pursuant
to this Section 11.6. Notwithstanding anything in the Plan, including this
Section 11.6, the Board may not accelerate the payment of any Award if such
acceleration would violate Section 409A(a)(3) of the Code.


11.7.    FORFEITURE EVENTS. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, the Board may
specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, (i) termination of
employment for cause, (ii) violation of material Company or Affiliate policies,
(iii) breach of noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, (iv) other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate, or
(v) a later determination that the vesting of, or amount realized from, a
Performance Award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, whether or not the
Participant caused or contributed to such material inaccuracy.


11.8.    SUBSTITUTE AWARDS. The Board may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the


- 12 -

--------------------------------------------------------------------------------





Company or an Affiliate as a result of a merger or consolidation of the former
employing entity with the Company or an Affiliate or the acquisition by the
Company or an Affiliate of property or stock of the former employing
corporation. The Board may direct that the substitute awards be granted on such
terms and conditions as the Board considers appropriate in the circumstances.


ARTICLE 12
CHANGES IN CAPITAL STRUCTURE


12.1.    MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 shall be adjusted proportionately, and
the Board shall make such adjustments to the Plan and Awards as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such transaction. Action by the Board may include:
(i) adjustment of the number and kind of shares that may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards or the
measure to be used to determine the amount of the benefit payable on an Award;
and (iv) any other adjustments that the Board determines to be equitable.
Notwithstanding the foregoing, the Board shall not make any adjustments to
outstanding Options that would constitute a modification or substitution of the
stock right under Treas. Reg. Section 1.409A-1(b)(5)(v) that would be treated as
the grant of a new stock right or change in the form of payment for purposes of.
Without limiting the foregoing, in the event of a subdivision of the outstanding
Stock (stock-split), a declaration of a dividend payable in Shares, or a
combination or consolidation of the outstanding Stock into a lesser number of
Shares, the authorization limits under Section 5.1 shall automatically be
adjusted proportionately, and the Shares then subject to each Award shall
automatically, without the necessity for any additional action by the Board, be
adjusted proportionately without any change in the aggregate purchase price
therefor.


12.2    DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 12.1), the Board
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the fair market value of the underlying Stock, as of a
specified date associated with the transaction (or the per-shares transaction
price), over the exercise or base price of the Award, (v) that performance
targets and performance periods for Performance Awards will be modified, or (vi)
any combination of the foregoing. The Board’s determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated.


12.3    GENERAL. Any discretionary adjustments made pursuant to this Article 12
shall be subject to the provisions of Section 12.2. To the extent that any
adjustments made pursuant to this Article 12 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.




- 13 -

--------------------------------------------------------------------------------





ARTICLE 13
AMENDMENT, MODIFICATION AND TERMINATION


13.1.    AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without stockholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, constitute
a material change requiring stockholder approval under applicable laws, policies
or regulations or the applicable listing or other requirements of an Exchange,
then such amendment shall be subject to stockholder approval; and provided,
further, that the Board or Committee may condition any other amendment or
modification on the approval of stockholders of the Company for any reason,
including by reason of such approval being necessary or deemed advisable (i) to
comply with the listing or other requirements of an Exchange, or (ii) to satisfy
any other tax, securities or other applicable laws, policies or regulations.


13.2.    AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the Board
may amend, modify or terminate any outstanding Award without approval of the
Participant; provided, however:


(a)    Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option for this purpose being
calculated as the excess, if any, of the Fair Market Value as of the date of
such amendment or termination over the exercise or base price of such Award);


(b)    The original term of an Option may not be extended without the prior
approval of the stockholders of the Company;


(c)    No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option for this purpose being calculated as the
excess, if any, of the Fair Market Value as of the date of such amendment over
the exercise or base price of such Award).


13.3.    COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 13.3
to any Award granted under the Plan without further consideration or action.




- 14 -

--------------------------------------------------------------------------------





ARTICLE 14
GENERAL PROVISIONS


14.1.    RIGHTS OF PARTICIPANTS.


(a)    No Participant or any Eligible Participant shall have any claim to be
granted any Award under the Plan. Neither the Company, its Affiliates nor the
Board is obligated to treat Participants or Eligible Participants uniformly, and
determinations made under the Plan may be made by the Board selectively among
Eligible Participants who receive, or are eligible to receive, Awards (whether
or not such Eligible Participants are similarly situated).


(b)    Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer, or director of the Company or any Affiliate, whether for the
duration of a Participant’s Award or otherwise.


(c)    Neither an Award nor any benefits arising under this Plan shall
constitute an employment contract with the Company or any Affiliate and,
accordingly, subject to Article 13, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Board without
giving rise to any liability on the part of the Company or an of its Affiliates.


(d)    No Award gives a Participant any of the rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.
14.2.    WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company or such Affiliate, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any exercise, lapse of restriction or other taxable
event arising as a result of the Plan. The obligations of the Company under the
Plan will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. Unless
otherwise determined by the Board at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Board establishes. All such elections shall be subject to any
restrictions or limitations that the Board, in its sole discretion, deems
appropriate.


14.3.     SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.


(a)    General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.


- 15 -

--------------------------------------------------------------------------------







(b)    Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment) of
such Non-Exempt Deferred Compensation would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not prohibit the vesting of any Award upon a
Change in Control, Disability or separation from service, however defined. If
this provision prevents the payment or distribution of any amount or benefit, or
the application of a different form of payment of any amount or benefit, such
payment or distribution shall be made at the time and in the form that would
have applied absent the Change in Control, Disability or separation from
service, as applicable.


(c)    Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Board or the Chief Financial Officer) shall
determine which Awards or portions thereof will be subject to such exemptions.


(d)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Board under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”); and


(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Section 409A of the Code and the final regulations thereunder.


(e)    Installment Payments. If, pursuant to an Award, a Participant is entitled
to a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of


- 16 -

--------------------------------------------------------------------------------





the preceding sentence, the term “series of installment payments” has the
meaning provided in Treas. Reg. Section 1.409A-2(b)(2)(iii) (or any successor
thereto).


(f)    Timing of Release of Claims. Whenever an Award conditions a payment or
benefit on the Participant’s execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within 60 days after the date of termination of the Participant’s
employment; failing which such payment or benefit shall be forfeited. If such
payment or benefit is exempt from Section 409A of the Code, the Company may
elect to make or commence payment at any time during such 60-day period. If such
payment or benefit constitutes Non-Exempt Deferred Compensation, then, subject
to subsection (d) above, (i) if such 60-day period begins and ends in a single
calendar year, the Company may make or commence payment at any time during such
period at its discretion, and (ii) if such 60-day period begins in one calendar
year and ends in the next calendar year, the payment shall be made or commence
during the second such calendar year (or any later date specified for such
payment under the applicable Award), even if such signing and non-revocation of
the release occur during the first such calendar year included within such
60-day period.


(g)    Permitted Acceleration. The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to Participants of deferred amounts, provided that such
distribution(s) meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).


14.4.    UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate. In its sole
discretion, the Board may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards. This Plan is not intended
to be subject to ERISA.


14.5.    RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan. Nothing contained
in the Plan will prevent the Company from adopting other or additional
compensation arrangements, subject to stockholder approval if such approval is
required; and such arrangements may be either generally applicable or applicable
only in specific cases.


14.6.    EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.


14.7.    TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.


14.8.    GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


14.9.    FRACTIONAL SHARES. No fractional Shares shall be issued and the Board
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.


- 17 -

--------------------------------------------------------------------------------







14.10.    GOVERNMENT AND OTHER REGULATIONS.


(a)    Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.


(b)    Notwithstanding any other provision of the Plan, if at any time the Board
shall determine that the registration, listing or qualification of the Shares
covered by an Award upon any Exchange or under any foreign, federal, state or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such Award or the purchase or receipt of Shares thereunder, no
Shares may be purchased, delivered or received pursuant to such Award unless and
until such registration, listing, qualification, consent or approval shall have
been effected or obtained free of any condition not acceptable to the Board. Any
Participant receiving or purchasing Shares pursuant to an Award shall make such
representations and agreements and furnish such information as the Board may
request to assure compliance with the foregoing or any other applicable legal
requirements. The Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to the Board’s
determination that all related requirements have been fulfilled. The Company
shall in no event be obligated to register any securities pursuant to the 1933
Act or applicable state or foreign law or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulation or requirement.
14.11.    GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Maryland.


14.12.    SEVERABILITY. In the event that any provision of this Plan is found to
be invalid or otherwise unenforceable under any applicable law, such invalidity
or unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.


14.13.    NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Board so directs, the Company may
issue or transfer Shares to an Affiliate, for such lawful consideration as the
Board may specify, upon the condition or understanding that the Affiliate will
transfer such Shares to a Participant in accordance with the terms of an Award
granted to such Participant and specified by the Board pursuant to the
provisions of the Plan.
    
*************


- 18 -

--------------------------------------------------------------------------------





The foregoing is hereby acknowledged as being the RREEF Property Trust, Inc.
Second Amended and Restated Incentive Plan as adopted by the Board on May 11,
2017.


RREEF PROPERTY TRUST, INC.




By:/s/ Vikram Mehra
Vikram Mehra
Secretary


- 19 -